Citation Nr: 1201310	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  05-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin condition, to include tumors and cysts, as secondary to exposure to chemical dioxins. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from May 1966 to May 1968; he served in the Republic of Vietnam from October 1966 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Muskogee, Oklahoma.  In June 2007, December 2008, and October 2010, the Board remanded the claim for additional development. 

In September 2006, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was produced and has been included in the claims folder for review. 


FINDING OF FACT

The Veteran does not have a skin condition, to include tumors and cysts, that is related to his service, to include as secondary to exposure to chemical dioxins.  


CONCLUSION OF LAW

A skin condition, to include tumors and cysts, was not caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a skin condition, to include tumors and cysts, to include as due to exposure to Agent Orange.  At his hearing, held in September 2006, he testified that he did not have the claimed conditions during service, but that they were manifested within one year of separation from service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  Service connection may also be granted for tumors, malignant, or of the brain or spinal cord or peripheral nerves, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  As none of these changes are relevant to the issue on appeal, no further development is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board further notes that a stay on claims based on exposure to Agent Orange was initially imposed after these changes, but that it has been lifted.  See Chairman's Memorandum, No. 01-10-37 (November 1, 2010).  

The Veteran's personnel file (DA Form 20) indicates that his awards include the Vietnam Service Medal and the Vietnam Campaign Medal, and indicates that he served in Vietnam for 12 months.  Accordingly, the evidence is sufficient to show that he had duty or visitation in the Republic of Vietnam.  

The Veteran's service treatment reports show that in February 1968, he was treated for a rash on the back, with a finding of lesion at the left shoulder.  He was given some cream. In April 1968, he was treated for a rash on his "face (neck)," with a notation that he was shaving too close.  He was given some cream.  The Veteran's separation examination report, dated in April 1968, shows that his skin was clinically evaluated as abnormal, however, the report only makes reference to a history of two bowel surgeries.  An associated "report of medical history" shows that the Veteran denied a history of skin diseases.   

As for the post-service medical evidence, it consists of a December 1976 service examination report (apparently undertaken in association with Army National Guard (ANG) duty), and VA and non-VA medical reports, dated between 1998 and 2010.  This evidence is summarized as follows:

The December 1976 ANG examination report shows that the Veteran's skin was clinically evaluated as normal.  An associated "report of medical history" shows that the Veteran denied a history of skin diseases.   

A decision of the Social Security Administration (SSA), dated in January 2003, shows that the SSA determined that the Veteran was disabled as of April 2002 due to a back disability.  The SSA's associated medical reports overwhelmingly pertain to treatment for the Veteran's back, however, a June 2001 report, from the St. John Medical Center, is significant for a finding that, "The skin reveals no dermatological disorder."  

VA progress notes, dated between 1998 and 2007, include reports dated in 2004 which note a history of cystic problems, and use of hydroxyzine.  Reports, dated in  April 2005, show that the Veteran was found to have a small spot, skin cancer, left posterior cervical.  The Veteran reported a history of resection of the left breast "several years prior to this time except for the nipple."  He was noted to have gynecomastia.  A February 2006 Agent Orange Registry Examination report shows that the Veteran reported a history of "boils and cysts all over his body" since 1967, and removal of a cyst at the left breast in the 1970's.  The report notes the use of Kenalog.  On examination, there were multiple small furuncles.  The assessments include "multiple boils and cysts - none infected today."  An April 2006 report notes complaints of numerous lesions, AK (actinic keratoses) on his face, and probable BCC (basal cell carcinoma) on his upper arm, some lesions on his legs that were probably EICs (epidermal inclusion cysts) which cause dimpling after they get inflamed, and "sun damage abundant" on his skin.  Symptoms were noted at the left cheek and an excoriated keratotic nodule was noted on the right distal arm.  The assessment was prurigo nodule.  

A VA examination report, dated in May 2008, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported a history of excision of a lump from his left breast in the 1970's, with oozing from the nipple, and tenderness since that time, and that "he was seen by a few doctors but no treatment was given and he was told that he had tough skin."  He also reported a history of excision of a ganglion cyst from his left wrist in 1995.  On examination, an old, well-healed surgical scar was noted at the left areola. There was no mass, oozing, or discharge.  No skin lesions or skin disease was noticed.  There was a well-healed old surgical scar at the left wrist, there was no recurrence of any cyst or tumor noticed, and no skin lesion or skin disease noticed.  The diagnoses were status post lumpectomy, left breast, with no skin lesion or skin disease noticed around the left breast, and status post ganglionectomy of left wrist with no residuals, no recurrence of any ganglion or any other cyst, no skin lesion, and no skin disease.  The examiner stated that no other skin lesions or skin disease was noted except small pale scars over both of the forearms.  

In an addendum, dated in April 2009, a VA physician indicated that the Veteran's service treatment reports and VA records had been reviewed.  The physician concluded, "Current skin condition is less likely as not (less than 50/50 probability) caused by or a result of exposure to dioxin during deployment to South Vietnam while serving in the military."  The physician explained that on the day of his examination, there were no active lesions, and indicated that there was no diagnosis related to dioxin exposure.  

A VA examination report, dated in December 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported a history of skin symptoms after returning from Vietnam, with multiple cystic lesions removed several times including a removal of a cyst from his left breast and a ganglion cyst from his left wrist.  He stated that he had spent "thousands and thousands of dollars for treatment of skin disease but no cure."  He reported having received treatment from private physicians that included burning, freezing, and injections, and that he had, at times, cut off his lesions by himself.  He denied currently having skin lesions or a skin condition, and said that he did not know when his symptoms might recur.  On examination, there were multiple small gray-colored scaly areas of dry skin or seborrheic keratoses on his back, otherwise there was no active skin disease and no skin lesions present.  There were well-healed minute pale scars on his hands and forearms, and a well-healed old surgical scar above the areola of the left breast, and a scar at the dorsum of the left wrist.  The diagnosis was multiple dry areas of seborrheic keratoses on the back, otherwise no skin disease or lesions were present.  The physician concluded that the Veteran's present skin condition, i.e., seborrheic keratosis, is less likely related to his active military service, explaining that his service treatment reports were silent as to any skin condition while he was in service and that seborrheic keratosis is not a presumptive condition recognized as being due to exposure to Agent Orange.  In addition, the examiner explained that the Veteran's risk factors for seborrheic keratosis included his fair skin, advanced age, and exposure to sunlight while working outdoors.  The report is accompanied by color photographs.   

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct basis (i.e., other than due to exposure to Agent Orange) the Veteran's service treatment reports do not show any relevant treatment for skin disorders, other than a rash at the face/neck (on two occasions, in April of 1968) and a lesion at the left shoulder on one occasion (in February 1968).  The Veteran's April 1968 separation examination report does not note the presence of a skin disorder, and he denied having had skin diseases in the accompanying report of medical history.  As for the post-service medical evidence, with regard to demonstrated inservice symptoms, there is no medical evidence to show that he currently has a rash of the face or neck, or a left shoulder lesion.  Furthermore, the earliest medical evidence of a skin disorder is dated no earlier than 2004.  This is about 35 years after separation from service.  There is no competent evidence of a nexus between a skin disorder and the Veteran's service.  See 38 C.F.R. § 3.303(d).  Accordingly, service connection is not warranted on this basis.  The Board further notes that there is no medical evidence to show that a malignant tumor was manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim based on exposure to Agent Orange, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include seborrheic keratosis, or any other previously found skin condition, as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, the Veteran is shown to be status post left breast lumpectomy, and status post ganglion cyst of the left wrist, but there is no evidence to show that either of these procedures were associated with a disorder for which presumptive service connection may be granted.  Finally, there is no competent evidence of record which associates a currently demonstrated skin disorder with exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The December 2010 VA examiner concluded that the Veteran's seborrheic keratosis is not a presumptive condition for which service connection may be granted based on exposure to Agent Orange, and she concluded that it is less likely as not that the Veteran's seborrheic keratosis is related to his service.  She noted that the Veteran had several risk factors.  She indicated that her opinion was based on a review of the Veteran's C-file, and her conclusion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the claim must be denied.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a skin disorder was caused by service.  A skin disorder is first shown in 2004, many years after service.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  The Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Buchanan.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Id.  In this case, the Veteran asserts that he has had ongoing skin symptoms since a year after his service, and that he had spent "thousands and thousands of dollars for treatment of skin disease but no cure."  He reported having received treatment from private physicians that included burning, freezing, and injections.  However, the Veteran has not identified any such treatment in response to VA's October 2004 and June 2007 duty-to-assist letters.  In addition, the Veteran denied having a history of skin disease in December 1976, he was noted not to have any skin symptoms in June 2001, and there is no record of relevant treatment dated prior to 2004.  See December 1976 ANG examination report, June 2001 report from St. John's Medical Center.  The Board therefore finds that the Veteran's statements regarding the date of onset of his claimed disability and the continuity of his symptoms since a year after his discharge are not credible, based on his service treatment records, the absence of a claim for the disability at issue for many years after service, and the reported history of symptoms as recorded in the post-service treatment records.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has a skin disorder that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2004 and June 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and records from the Social Security Administration.  The Veteran has been afforded VA examinations, and an etiological opinion has been obtained (in arriving at its decision, the Board has not considered the April 2009 VA opinion, because it contains an adequate rationale and it therefore lacks any probative value).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

In October 2010, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained, and this was done in December 2010.  A review of the examination report shows that the physician stated that the Veteran's C-file had been reviewed, and that it includes sufficient details and findings, such that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


